 THE C. J. KREHBIEL CO.383The C.J.Krehbiel CompanyandPam Smith, -andKaren A.McCain.Case 9-CA-10014-1 and 9-CA-10014-2December 17, 1976DECISION AND ORDERBY CHAIRMAN 'MURPHY AND' MEMBERSFANNING AND JENKINSOn July 23, 1976, Administrative Law Judge WalterH. Maloney, Jr., issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 'and theattached Decision in light'-of the exceptions and briefand has 'decided to affirm the rulings, fmdings, andconclusions of the'Administrative Law Judge and, toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board-adopts as,itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that,the Respondent,The C. J.Kreh-biel Company, -Cincinnati,Ohio,-its-officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order.-DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Cincinnati,Ohio,upon a consolidated complaint,' issued by theRegional Director for Region 9, which alleges that theRespondent, C. J_ Krehbiel Company,2 violated Section8(a)(l) of the National Labor Relations Act, as amended.More particularly, the consolidated complaint alleges thattheRespondent unlawfully discharged Pam Smith andKaren A. McCann because they engaged in the concertedprotected activity of walking of the job to protest whatthey believed to be an unfair job, assignment. The Respon-1The principal docket entries in this case are as follows: Simultaneouscharges filedin this caseby Pam Smith and Karen A McCain on February 3,1976, consolidated complaint issued on March 31, 1976; Respondent'sanswer filed on April 9, 1976; hearing held in Cincinnati, Ohio, on June 4976; and briefs filed by the General Counsel and the Respondent on Jul;y13, 19762Respondent admits, and I find, that it is an Ohio corporation whichmaintainsitsprincipal place of business in Cincinnati, Ohio, where it is227 NLRB No. 15dent maintains that the Charging Partiesquit their employ-ment and-that their activity Was, in any event, unprotected.Upon these contentions the issues herein were joined.The Alleged Unfair Labor ,PracticesRespondent operates a printingestablishmentin Cincin-nati, Ohio, where' it prints,binds, and ships various kinds ofbooks and other publications. It employs about 100 personson a two-shift operation. The night shift, which is involvedin this dispute, works from 4:30 p.m. until 1 a.m., and iscomposed of about 25 employees. On the day shift, thebindery and the shippingdepartmentsare operated asseparate departments. However, because of the reducedemployee complement at' night, the two operations arecombined under the direct- supervision of Night Foreman'Charles Goforth.-Both ChargingParties haveworked in the shippingsection on the night shift for about 2 years. There is nodispute that- both are competent and qualified employeeswith good work records. On Friday evening, January" 30,they came to wark asusual and wererequested, along with'employees Joyce House and Georgia Walters, to work -onthe'Wire-O section during4hat'evening. On the precedingdays of thatweek, Mrs. McCain and Mrs. Smith worked astandup job in - the shipping department on the shrink-packingmachine, a job which involved the lifting andwrapping of books. This was their normal workassignment.At the beginning of the Fridayevening-shift, they were =firstassigned to a machine in the Wire-O -sectionwhich bindsprinted "signatures"-which are large printed sheets contain-ing severalpages.About 5:45 p.m. Goforth asked all fouremployees to work the 3-knife machine, which cuts"signa-tures"intoa book form. Working the 3-knife machine is ateam operation and, in the opinion of Mrs. McCain -andMrs. Smith, is a job whichrequiresthem to workat a moreintensepace than required- by other jobs then beingperformed in the- bindery by other employees. The twobriefly discussed between themselvestheir displeasure atbeingassignedto what they believed to be a difficult jobwhile others were workingon other assignments at a moreleisurely pace.-At the ' 6:30 p.m. break, they went to see Goforth in, hisoffice.Mrs. McCain voiced theircommon displeasure atthe work assignment. She told Goforth that she thoughtthey were being treated unfairlyand were going home.They did. not say that they were quitting. Goforth askedthem how long they had felt-this way, and Mrs. Smith,replied "a long time."Goforth's only responsewas that theemployees did not pick their jobs. The nub of theirgrievancewas the feeling that they had performed adifficultassignment allweek and thenwere- transferred onthe final day of the workweek to a difficult standup jobwhile other bindery employees, who had receivedcompara-tivelyeasy assignmentsthroughout the week, continued toengaged in the punting and bindingof books.During the past calendar year,it shippedgoods valued in excessof $50,000 from Cincinnati to points andplaceslocated outside the State of Ohio, and purchased at Cincinnati, frompoints and places outside the State of Ohio, goods and materials valued inexcess of $50,000. Accordingly,Respondent is an employer within themeaning ofSec. 2(6) and (7) of the Act The Unionis a labor organizationwithin themeaning of Sec 2(5) of the Act 384DECISIONSOF NATIONALLABOR RELATIONS BOARDwork at sitdown or more leisurely'paced jobs. In particular,they thought they should have been left in the Wire-Osection ortransferred to the plastics section. They toldGoforth that they were going to punch out and did so,returningtheir timecards to his desk before they left theplant. Goforth wrote on their timesheets that they had quit.The two women returned to the plant the followingMonday afternoon ready to go to work'and asked to seeCharlesKrehbiel, the president -ofthe Company. He wasnot available, so they were told to speak to RobertKrehbiel, the vice president and treasurer of the Company.Robert Krehbiel had not been informed previous to thistimeof the events of the preceding Friday evening. He wasinterruptedduring a salesdiscussion by Day ForemanMichael Sponzelli, who told hun briefly what he knew ofthe Fridayeveningwalkout. Sponzelli informed KrehbielthatMrs.McCain and Mrs. Smith were,waiting to speakwith him and then left. Krehbiel called Goforth into theoffice and the four of them began to discuss what had,occurred.Goforth began the discussion by telling Krehbiel that thetwo, employees had walked off in protest of .the- workassignmentwhich ,he had , given them. He remindedKrehbiel that he was responsible for production in thebindery on the night shift and insisted that, if theseemployeesweregoing to refuseassignmentswhich he gavethem,they should not be permitted to return. Goforthadmitted that they had.been good workers but stated that, ifKrehbiel let those employees get away with what they did,he would lose supervisory control over the bindery. Mrs.McCainsaidshe did not think she was getting away withanything. The employees voiced the objection that they hadbeen working the shrink-packer machine during the entireweek until Friday evening with insufficient help. They felttheywere entitledto an easierassignmenton Fridayevening ratherthan see the easy assignments given to other-employees in. the bindery. Goforth maintained that he wasfair in themanner inwhich he rotated jobs. After hearingGoforth's recommendation to Krehbiel,Mrs.McCainstated that, if that was how Goforth felt, she would like agood letter of recommendation. Krehbiel testified that heknew how Goforth felt and was backing him 100 percent.He told the employees that, "Charlie was running thebindery" and "he knows which is best." He denied thateither he or Goforth ever used the words "fired," "dis-charged," or other words of similar import during theconference,but conceded that he could understand-how theCharging Parties could be led to believe that they werebeing discharged. I credit the testimony of both ChargingParties that in fact Goforth said during this conference thatthe two employees should be discharged or let go. Both leftthe plant immediately after the 'discussion ended in Kreh-biel's office and were not permitted to go to work.During thatevening,Mrs.McCain's husband calledGoforth at the plant and objected to his action in firing her.Goforth's reply was thatshe wasnot fired but had walkedoff the job. Mrs. Smithalso calledGoforth to ask him whyhe had told Mrs. McCain's husband that they had quit. Shesaid they did not quit. Goforth's reply was, "Well, youwalked off the job." Mrs. Smith replied that they would nothave showed up for work on Monday if they had quit.Goforth told her that he had not expected to see her onMonday.On the following day, Mrs. Smith, acting upon advice ofcounsel, called Goforth and asked to get her job back.Goforth spoke with both of the Krehbiels and informed herthat they had no change in attitude and that she could notcome back.On that evening,Mrs. McCain called Krehbieland asked him if she could come back to work. Havingreceived no definite answer,she called,back and was toldby Krehbiel that she could not come back since she had apersonality conflict with Goforth. Some 10 or 12 weekslater, the Respondent restored both the Charging Parties toduty in positions which the General Counsel acknowledgesare equivalent to the positions from which they wereterminated.Analysisand conclusionThe only issue of any significance in this case is whetherMrs.McCain and Mrs. Smith quit or whether they weredischarged on February 2. Goforth treated their departureon the evening of January 30 -to be a voluntary quit as ofthat time, but such is not the Respondent's legal-positionbefore the Board. Respondent's formal position is'that bothemployees quit on the afternoon of February 2 in the courseof the conference with Krehbiel and Goforth. The GeneralCounsel maintainstheywere discharged at the time.The test of whether an employee quit or was discharged iswhether the statements and action of the employer at thetime of the termination would reasonably lead him tobelieve that he had been discharged.N.LR.B. v. HiltonMobile Homes,387 F.2d 7' (C.A. 8, 1967). The fact that theRespondent'semployees received'no formal-notice - ofdischarge in accordance with the Employer's normalpractice is immaterial if they could logically infer that theiremployment status had been terminated by the Employer.N.LR.B. v. Comfort, Inc.,365 F.2d 867 (C.A. 8, 1966). Ihave credited the testimony of both Charging Parties that,in the course of the Monday afternooninterview,Goforthrecommended to Krehbiel that they be discharged. WhileGoforth denies using any special words connoting dis-charge,an inference can and should be drawn from hisadmitted remarks that he was making such a recommenda-tion.When Goforth stated to Krehbiel that Mrs. Smith andMrs. McCain should not be allowed to get away with whatthey did,the clear import is that Krebiel should terminatethem. Krehbiel admits in his testimony that he was backingGoforth"100 percent"and further admits that he couldunderstand- how the two employees might have thoughtthey had been discharged'.Their action in showing up onMonday ready to go to work, taken together with theirimmediate and repeated protests after arriving home fromthe conference,clearly indicate no intention on their part toquit. The only straw that theRespondent can seize upon tosupport its contention of a voluntary quit on their part isthe statement of one (but not both) employees that, "if thisistheway Charlie felt," she wanted a, good letter ofrecommendation.Such a statement is not an indication of avoluntary quit but a response to a situation in which shebelieved she had already been fired. Accordingly, I con-clude that on February 2,1976, Respondent terminatedMrs. Smith and Mrs. McCain by its own act and deed. THE 'C. J. KREHBIEL CO.385It can hardly be denied that the reason for the dischargewas the fact that both employees walked off the job on thepreceding Friday °to protest a job assignment. The reasonfor the protest was brought to Goforth's attention beforethe-women left and was the entire subject of the discussionon Monday preceding the discharge. It is establishedbeyond peradventure that- a walkout of employees toprotest job conditions is activity protected by the Act.N.L.R.B. v. Washington Aluminum Co.,370 U.S. 9 (1962). Itisof no moment whether the nature of the grievance islegitimate or frivolous, or whether the protest is wise orunwise.N.L.RB. v. E. A. Holcombe, etc., d/b/a HolcombeArmature,325 F.2d 508 (C.A. 5, 1963). Indeed, the Board isinno position to pass upon the merits of employeegrievances. It is sufficient to invoke the protection ofSection 7 of the Act if the grievance was job-related and ifthe protest sparked by the grievances was the concertedaction of two or more employees. The Friday eveningincident contains all of the elements of protected concertedactivity on the part of the two protesting employees. Asthey were discharged for engaging in such activity, thedischarge violates Section 8(a)(1) of the Act. I so find andconclude.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.RespondentThe C.J.KrehbielCompany is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.By discharging Karen A.McCain and Pam Smith onFebruary 2,1976, Respondent violated Section 8(a)(1) ofthe Act.3.Theunfair labor practice found herein affects com-merce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent herein committedcertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act. Since the violation of Section 8(a)(1) involves adischarge for engaging in concerted protected activities, itgoes to the heart of the Act. Accordingly, I will recommenda so-called broad 8(a)(1) order designed to suppress anyand all violations of that section.J.C. Penney Co., Inc., 172NLRB 1279, fn. 1 (1968);Adam and Eve Cosmetics, Inc.,218 NLRB 1317 (1975);Thermo Electric Co., Inc., 222NLRB 358 (1976). Since the Respondent has alreadyreinstated both discharged individuals to the same orsubstantially equivalent employment, I will not include inthe proposed order the usual reinstatement language sinceitwould be meaningless under these circumstances. I willrecommend that the Respondent be required to makewhole Karen A. McCain and Pam Smith for any loss of paywhich they have suffered because of the discharge inquestion, to be computed in accordance with theWoolworthrule 2 with interest thereon at six percent per annum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Iwill also recommend that the Respondent be required topost the usual notice, notifying its employees of their rightsand of the remedy in this case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to -Section 10(c) of the Act, 1 make thefollowing recommended:-ORDERSRespondent, The C. J. Krehbiel Company, Cincinnati,Ohio, its officers, agents, supervisors, successors, andassigns, shall:1.Cease and desist from interfering with, coercing, orrestraining employees in the exercise of rights guaranteedthem by Section 7 of the Act by discharging them or by anyother means.2.Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a)Make whole Pam Smith and Karen A. McCain forany loss of pay they have suffered by reason of theinterference by Respondent with their Section 7 rights, asfound herein, in the manner described in the section of thisdecision entitled "The Remedy."(b)Post at its Cincinnati, Ohio, plant copies of theattached noticemarked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2F W. Woolworth Company,90 NLRB 289 (1950).3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 386DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees for the exercise ofrights guaranteed to them in Section 7 of the NationalLabor Relations Act, nor will we interfere with, restrain,or coerce employees by any means in the exercise ofsuch rights. These rights include the right to form, join,or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted protected activities for theirmutual aid and protection.WE WILL make whole Karen A. McCain and PamSmith for any loss of pay which they suffered by reasonof their discharge, with interest thereon computed at 6percent per annum.THE C. J.KREHBIELCOMPANY